Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 13 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
The amended independent claims are now newly rejected with the newly incorporated reference of Van Phan et al., as shown below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Phan et al. (US 2018/0063825; hereinafter Van Phan).

Regarding claims 1, 7, 13, and 19 Van Phan discloses a method for performing V2X communication by an electronic device (Abstract; [0100]: V2X communication), comprising: 
transmitting to a base station, information on a movement direction of the electronic device ([0138]-[0139]: sending to the requesting resource allocation using information such as moving direction of the device);
receiving, from the base station, information indicating a resource pool for the V2X communication, wherein the resource pool is selected by the base station based on the transmitted information on the movement direction of the electric device ([0141]-[0142]: allocating the radio resource based on the request, i.e. moving direction, road traffic direction); and 
performing the V2X communication based on at least one resource in the resource pool ([0141]: dedicated resource used for communication).


Regarding claims 2, 8, 14, and 20 Van Phan discloses 
receiving, from the base station, information indicating a plurality of resources allocated for V2X communication ([0146]:receiving dedicated resources allocated to the user device),
([0142], [0146]: selected resource is based on direction of device from the plurality of resources available). 

Regarding claims 3, 9, 15, and 21 Van Phan discloses transmitting, to the base station, information on a movement speed of the electronic device, wherein the resource pool is selected further based on a movement speed of the electronic device ([0143]: resource allocation based on speed).

Regarding claims 5, 11, 17, and 23 Van Phan discloses wherein for the V2X communication, the resource pool is commonly used by a plurality of electronic devices which are grouped based on movement directions of the plurality of electronic devices ([0126]: resource allocation using group IDs for group of devices).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644